           Case 5:18-cv-02753-CDJ Document 16 Filed 10/06/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALBERTO MANCEBO                                   :
         Petitioner,
                                                              CIVIL ACTION
               v.                                 :           NO. 18-2753

THERESA DELBALSO; THE ATTORNEY
GENERAL OF THE STATE OF                           :
PENNSYLVANIA; and, THE DISTRICT
ATTORNEY OF BERKS COUNTY
          Respondents.                            :


                                              ORDER


       AND NOW, this 6th day of October 2020, upon consideration of Petitioner’s Habeas

Petition (ECF No. 2); United States Magistrate Judge Carol Sandra Moore Wells’ Report and

Recommendation regarding same (ECF No. 10); Petitioner’s Objection thereto (EFC No. 12);

and, the government’s Response to Petitioner’s Objection (ECF No. 15), it is hereby ORDERED

as follows:

               1. Petitioner’s Objection (Doc. No. 12) is OVERRULED;1

       1
          Petitioner filed the instant pro se habeas petition pursuant to 28 U.S.C. § 2254. The
matter was referred to Magistrate Judge Carol Sandra Moore Wells for preparation of a Report
and Recommendation (R&R) and upon review of the matter, it was recommended that the
habeas petition be dismissed for failure to establish entitlement to equitable tolling, rendering the
Petition time-barred. Petitioner filed an objection to the R&R, claiming he satisfied his burden.
         When objections are filed to the Report and Recommendation of a Magistrate Judge, the
district court must conduct a de novo review of those portions of the Report and
Recommendation to which objections are made. 28 U.S.C. §636(b)(1). Although courts must
give liberal construction to pro se habeas petitions, “[o]bjections which merely rehash an
argument presented to and considered by a magistrate judge are not entitled to de novo review.”
Gray v. Delbiaso, Civ. No. 14-4902, 2017 U.S. Dist. LEXIS 101835, at *11 (E.D. Pa. June 30,
2017). “Where objections do not respond to the Magistrate’s recommendation, but rather restate
conclusory statements from the original petition, the objections should be overruled.” Prout v.
Giroux, Civ. No. 14-3816, 2016 U.S. Dist. LEXIS 57085, at *30 (E.D. Pa. Apr. 29, 2016); see
also Guzman v. Rozum, Civ. No. 13-7083, 2017 U.S. Dist. LEXIS 55661, at *22 (E.D. Pa. Apr.
12, 2017) (“[F]ederal district courts are not required to engage in de novo review of objections to
a Magistrate’s R&R that lack specificity.”); Luckett v. Folino, CIVIL NO. 1:09-CV-0378, 2010
                                               Page 1 of 2
          Case 5:18-cv-02753-CDJ Document 16 Filed 10/06/20 Page 2 of 2


               2. The Report and Recommendation (Doc. No. 10) is APPROVED and
                  ADOPTED;

               3. The Petition for Writ of Habeas Corpus (Doc. No. 2) is DENIED;

               4. Petitioner’s request for an evidentiary hearing is DENIED;

               5. A Certificate of Appealability shall NOT ISSUE, as Petitioner has neither
                  shown denial of a federal constitutional right, nor established that reasonable
                  jurists would disagree with this court’s procedural disposition of his claims;
                  and,

               6. The Clerk of Court shall mark this matter CLOSED.

                                                              BY THE COURT:


                                                              /s/ C. Darnell Jones, II   J.




U.S. Dist. LEXIS 100018, at *2 (M.D. Pa. 2010) (denying objections to R&R because “[e]ach of
these objections seeks to re-litigate issues already considered and rejected by [the] Magistrate
Judge [ ].”).
         Petitioner raises a sole objection to the R&R: he disagrees that he does not meet his
burden for equitable tolling under the AEDPA. Petitioner contends he meets the standards
required by reiterating the same arguments the Magistrate Judge already considered and
discussed in the R&R. Accordingly, Petitioner’s objection is not entitled to de novo review.
Gray, 2017 U.S. Dist. LEXIS 101835, at *11. Moreover, within his objection, Petitioner appears
to blame counsel regarding the timing issue. (Obj. 4). Notwithstanding the fact that any validity
to this claim would not change the ultimate result, this is a new claim, not raised in his habeas
petition. Local Civil Rule 72.1(IV)(c) provides: “All issues and evidence shall be presented to
the magistrate judges, and unless the interest of justice requires it, new issues and evidence shall
not be raised after the filing of the Magistrate Judge’s Report & Recommendation if they could
have been presented to the magistrate judge.” Petitioner’s claim could have been presented to the
Magistrate Judge and Petitioner provides no reason to the contrary. Accordingly, “the interest of
justice does not require the consideration of [the] new claim.” See Grant v. Tice, Civil Action
No. 17-3471, 2019 U.S. Dist. LEXIS 76462, at *9 (E.D. Pa. May 3, 2019).
         In view of the foregoing, Petitioner’s objection is not entitled to de novo review. Instead,
this Court must review the R&R for clear error. See Crist v. Kane, No. 3:14-CV-01412, 2016
U.S. Dist. LEXIS 131107, at *4 (M.D. Pa. Sept. 26, 2016) (“[T]he Court reviews the portions of
the Report & Recommendation to which the petitioner objects specifically de novo. The
remainder of the Report & Recommendation, and any portion the petitioner objects to generally,
is reviewed for clear error.”). Having done so and finding no clear error in this case, the R&R
shall be approved and adopted.
                                               Page 2 of 2
